DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/21/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are communication unit and processing unit in claims 1-3 and 18-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 6 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dvir (US2018/0176488).

Regarding claim 1, Dvir discloses an optical apparatus comprising: 
a plurality of lens portions configured to form respective images of an object (Fig. 2: See plurality of Lenses in Fig. 2b-6a; [0018; 0024-0027]); 
 	a plurality of filters disposed on respective optical axes of the plurality of lens portions (abstract; [0004-0005; 0010-0020; 0051]: different filters NIR, R,G,B, UV); and 


Regarding claim 4, Dvir discloses the optical apparatus according to claim 1, wherein the first filter outputs light at a first wavelength, and the second filter outputs light at a second wavelength ([0058; 0068]).

Regarding claim 6, Dvir discloses the optical apparatus according to claim 1, wherein the plurality of filters is mutually different in transmission characteristic ([0058]).  

Regarding claim 18. Dvir discloses an image pickup system comprising: the optical apparatus according to claim 1 (See the rejection of claim 1 and/or compound lens 4 and SLR camera 1 of Fig. 1-2; abstract; [0072]); and 
the imaging apparatus (Fig. 1: camera body 1 or ) on which the optical apparatus is mounted (Fig. 2a-b: compound lens 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dvir in view of Kim (US20160277658).


Regarding claim 3, Dvir fails to disclose the optical apparatus according to claim 1, further comprising: a communication unit configured to transmit information regarding the plurality of lens portions and the plurality of filters to the imaging apparatus.  
In an analogous of art, Kim teaches an image signal processor to perform communication with other devices ([0141-0146]) and to calculate at least two of disparity value, pixel location information, lens position information and color information of the image data in order to compensate for optical blur, down sampling and noise (abstract; [0031; 0120]; claim 26).  In light of the teaching from Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a communication device to exchange at least two of lens position information, color information and other disparity value.  The modifications thus provide a means to compensate for optical blur, down sampling and noise (Kim: [0031; 0113]; claim 26).  

Regarding claim 19, Dvir fails to disclose the image pickup system according to claim 18, further comprising: a processing unit configured to process image information acquired by the imaging apparatus, based on information regarding the plurality of lens portions and the plurality of filters.  
In an analogous of art, Kim teaches an image signal processor to perform communication with other devices ([0141-0146]) and to calculate at least two of disparity value, pixel location information, lens position information and color information of the image data in order to compensate for optical blur, down sampling and noise (abstract; [0031; 0120]; claim 26).  In light of the teaching from Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process image based on at least two of lens position information, color information and other disparity value.  The modifications thus provide a means to compensate for optical blur, down sampling and noise (Kim: [0031; 0113]; claim 26).   

Regarding claim 20, Dvir discloses an optical apparatus comprising: 
a plurality of lens portions configured to form respective images of an object (Fig. 2: See plurality of Lenses in Fig. 2b-6a; [0018; 0024-0027]); 
a plurality of filters disposed on respective optical axes of the plurality of lens portions (abstract; [0004-0005; 0010-0020; 0051]: different filters NIR, R,G,B, UV);  - 31 -10198945US01 
a holding member holding the plurality of lens portions and the plurality of filters (abstract: [0004-0005; 0010-0020; 0051]: different filters NIR, R,G,B, UV corresponding to differed lenses); and 

However, Vdir fails to disclose: “a communication unit configured to transmit information regarding the plurality of lens portions and the plurality of filters to an imaging apparatus”.
In an analogous of art, Kim teaches an image signal processor to perform communication with other devices ([0141-0146]) and to calculate at least two of disparity value, pixel location information, lens position information and color information of the image data in order to compensate for optical blur, down sampling and noise (abstract; [0031; 0120]; claim 26).  In light of the teaching from Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a communication device to exchange at least two of lens position information, color information and other disparity value.  The modifications thus provide a means to compensate for optical blur, down sampling and noise (Kim: [0031; 0113]; claim 26).   

Claims 1-2 4-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamahiro (US2017/0192209) in view of Honda (US2018/0302597).

Regarding claim 1, Yamahiro discloses an optical apparatus comprising: 
a plurality of lens portions configured to form respective images of an object (Fig. 2: Micro lens array 33: [0097]); 
a holding member holding the plurality of lens portions (Fig. 2: see intermediate lens adaptor 30 that holds micro lens array 33) and wherein the holding member 
However, Yamahiro fails to explicitly disclose: “a plurality of filters disposed on respective optical axes of the plurality of lens portions and holding the plurality of filters, wherein the plurality of filters includes a first filter and a second filter mutually different in transmission characteristic”.
In an analogous of art, Honda teaches a camera system with different color filter, transmission characteristic or different polarizing pixels (abstract; [0078]: See different arrangements of color filter R,Gr,Gb, B, 127 and polarizing member 126 or 0-90 degree polarizing pixels in Figs. 2-14). Honda teaches that the aspect of the present technology is to improve detection accuracy for polarization and color information ([0027]).  In light of the teaching from Honda, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine modify the device of Yamahiro to include different color filter and polarizing pixels arrangements of Honda.  The modification thus improve detection accuracy for polarization and color information (Honda: [0027]).  

Regarding claim 2, Yamahiro in view of Honda fails to disclose the optical apparatus according to claim 1, wherein the first mount portion includes an electrical contact for electrical connection with the imaging apparatus.  
Official Notice is taken that it is well known and expected in the art to have electrical contact between a mounting portion of an interchangeable /adaptor lens and an imaging 

Regarding claim 4, Yamahiro in view of Honda discloses the optical apparatus according to claim 1, wherein the first filter outputs light at a first wavelength, and the second filter outputs light at a second wavelength (Honda: See different colors or wavelength of filter in Fig. 3-4, 6-7 and 9-13; [0081-0088]).  

Regarding claim 5, Yamahiro in view of Honda discloses the optical apparatus according to claim 1, wherein the first filter outputs light in a first polarization state, and the second filter outputs light in a second polarization state (Honda: See different polarization pixels arrangement or angle in Fig. 3-4, 6-7 and 9-13; [0010-0021; 0134-0137]).  

Regarding claim 6, Yamahiro in view of Honda discloses the optical apparatus according to claim 1, wherein the plurality of filters is mutually different in transmission characteristic (Honda: different colors filter in Fig. 3-4, 6-7 and 9-13 inherently yield different light transmission characteristics; [0014; 0081-0088; 0134; 0220]).  



Regarding claim 8, Yamahiro discloses the optical apparatus according to claim 1, wherein the holding member includes a second mount portion and is detachably mountable to an accessory apparatus via the second mount portion (Fig. 2: See mounting portion 31 of intermediate lens adaptor 30 that mounted to other mounting portion 12 of other lens 10).  

Regarding claim 9, Yamahiro in view of Honda discloses the optical apparatus according to claim 8, wherein the second mount portion includes contact for connection with the accessory apparatus (Yamahiro: Fig. 2: See mounting part 31/12 between intermediate adaptor 30 and lens ).  
However, Yamahiro and Honda fail to teach “ includes an electrical contact for electrical connection”.
Official Notice is taken that it is well known and expected in the art to have electrical contact between a mounting portion of an interchangeable /adaptor lens and an imaging apparatus or other accessory in order to control lens/lenses.  Therefore, it would have been obvious to one of ordinary skill in the art to modify A the device of Yamahiro and Honda to include electrical contacts between interchangeable /adaptor lens and an 

Regarding claim 10, Yamahiro in view of Honda discloses the optical apparatus according to claim 8, wherein the accessory apparatus (Fig. 2: 10) is detachably mountable to the imaging apparatus ([0088]: see interchangeable lens 10 that mounted to camera body 20 via intermediate lens adaptor 30).

Regarding claim 18. Yamahiro in view of Honda discloses an image pickup system comprising: the optical apparatus according to claim 1 (See the rejection of claim 1 and/or interchangeable lens 10 and intermediate lens adaptor 30); and 
the imaging apparatus on which the optical apparatus (10/30) is mounted (Fig. 2: camera body 20).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        07/03/2021